DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a high frequency generation unit for generating…” and “an evaluation unit configured to determine…” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 1, Applicant recites the term "approximately proportional" which is a relative term that renders the claim indefinite.  Such term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret such term to encompass any proportional relationship.
Further re claim 1, Applicant recites the limitation "the frequency dependency of the propagation velocity"
Re claims 2-5, Applicant recites limitations dependent on claim 1, but that fail to cure the deficiencies of claim 1.  Accordingly, claims 2-5 are rejected for at least the reasons asserted for claim 1, as shown above.
Further re claim 3, Applicant recites the terms "approximately equal size", and “a common proportionality factor” which are relative terms that render the claim indefinite.  Such terms are not defined by the claim, the specification does not provide a standard for ascertaining their requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret such term to encompass any size sub-band and any proportionality factor.
Re claim 6, Applicant recites limitations that suffer from the same or substantially the same deficiencies as those in claim 1.  Accordingly, claim 6 is rejected in the same or substantially the same manner as claim 1, as shown above.
Further re claim 6, claim limitation “an evaluation unit configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, Applicant’s disclosure of the limitation merely repeats the claim language at [0018] and describes it as “suitable” at [0036] of its US Publication 2019/0293757.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Re claims 7-11, Applicant recites limitations dependent on claim 6, but that fail to cure the deficiencies of claim 6.  Accordingly, claims 7-11 are rejected for at least the reasons asserted for claim 6, as shown above.
Further re claim 8, Applicant recites limitations that suffer from the same or substantially the same deficiencies as those in claim 3.  Accordingly, claim 8 is further rejected in the same or substantially the same manner as claim 3, as shown above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malinovsky, US 20150233750 (hereinafter “MALINOVSKY”).

Re claim 1, MALINOVSKY discloses a method for FMCW-based measurement of a distance of an object located in a waveguide ([0031]), the method comprising: 
emitting a transmission signal along the waveguide in the direction of the object ([0029] – radar transmission of signal into detour pipe toward the surface (i.e., object)), wherein the transmission signal is emitted within a predetermined frequency band with a temporally-defined frequency modulation ([0033] – produces transmission signal as a function of time; [0036] – frequency sweep (i.e., band) for selected modulation period); 
receiving the reflected signal after reflection at an object ([0029] – signal reflected off surface and received at receiving unit); and 
determining the distance using a difference frequency between the reflected signal and the transmission signal ([0037-0038] – reflected signal is mixed with transmission signal to determine distance using frequency components), 


Re claim 2, MALINOVSKY discloses the method of claim 1, as shown above.  MALINOVSKY further discloses wherein the frequency dependency of the frequency modulation is linearly approximated to the frequency dependency of the propagation velocity ([0064] – frequency of the FMCW signal varies in proportion with the propagation velocity (i.e., dispersion); [0079-0085] – dispersion correction calculated using linear phase adding of the signal relative to the propagation velocity).

Re claim 3, MALINOVSKY discloses the method of claim 2, as shown above.  MALINOVSKY further discloses wherein the frequency dependency of the frequency modulation is approximated to the frequency dependency at the propagation velocity such that: 
the frequency band is subdivided into at least two sub-bands of approximately equal size ([0130] – refinement of the frequency spectrum by interval halving); 
a center frequency of each sub-band is determined ([0097] – center frequency calculation (equation 25)); and  Atty Docket No. EH1756-US 
rel factor (see equation 25)).

Re claim 4, MALINOVSKY discloses the method of claim 1, as shown above.  MALINOVSKY further discloses determining a fill-level of a bulk material in a container based on the distance, wherein the object is the bulk material located in the container ([0029] – determining fill level of a bulk good in a tank using a detour pipe).

Re claim 5, MALINOVSKY discloses the method of claim 4, as shown above.  MALINOVSKY further discloses wherein the fill-level is determined in a bypass pipe or surge pipe of the container ([0029] – determining fill level of a bulk good in a tank using a detour pipe 107 connected to the tank 106).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over MALINOVSKY in view of Mindell et al., US 20160363648 (hereinafter “MINDELL”).

Re claim 6, MALINOVSKY discloses a distance measurement device for FMCW-based measurement of a distance of an object located in a waveguide, the device comprising: 
a high-frequency generation unit ([0032] – signal generator 200) for generating an electrical high-frequency signal that, within the predetermined frequency band, exhibits the temporally-defined frequency modulation ([0032] – produces FMCW transmission signal as a function of time; [0036] – frequency sweep (i.e., band) for selected modulation period); 
at least one transmission/reception antenna for emitting the high-frequency signal as a transmission signal and/or for receiving the reception signal ([0026] – radar transmission unit, radar receiving unit; [0060] – antenna structure); 
a mixer for mixing the electrical high-frequency signal with the obtained reception signal ([0038] – mixer 206); and 

MALINOVSKY fails to explicitly disclose a signal splitter for splitting the electrical high-frequency signal.
However, MINDELL, in the same or in a similar field of endeavor, teaches a signal splitter for splitting an electrical high-frequency signal ([0049] – splitter 17 for splitting transmitted FMCW signal).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the FMCW object detection system of MALINOVSKY to include the signal splitter of the FMCW object detection system of MINDELL.  One would have been motivated to do so in order to split an FMCW transmission signal (see MINDELL [0049]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  
	
Re claims 7-10, Applicant recites the same or substantially the same limitations as claims 2-5, respectively, shown to be disclosed by MALINOVSKY above.  Accordingly, claims 7-10 are rejected according to the same cited portions of MALINOVSKY in claims 2-5, respectively.

Re claim 11, MALINOVSKY/MINDELL renders obvious the device of claim 10, as shown above.  MALINOVSKY further discloses a process connection between the device and the container or bypass pipe or surge pipe of the container ([0026] – radar device placed on the upper end of the sounding pipe).


Conclusion
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 20160202347, Malinovsky et al. - a radar measurement apparatus for determining distance to a surface of a medium or distance to another radar target in a pipe or tube according to the principle of FMCW radar.
US 20110166805, Hammer et al. - A method for ascertaining and monitoring the fill level of a medium in a container via a field device, wherein transmission signals are transmitted toward the medium and are received as reflection signals. 
US 10,018,708, Lagler et al. - a measuring device and measuring method for performing measurement of FMCW signals.
US 20130207835, Deilmann et al. - A level measuring system which operates according to the radar principle for measuring the level of a medium which is located in a vessel.
US 20180239010, Mindell et al. - A system for tracking position of objects in an industrial environment.
US 20190107424, Welle et al. - A radar fill level measurement device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The examiner can normally be reached on Mon-Fri 0700-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


V/R,


/TMH3/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648